DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an image acquisition unit to… a local photographing time acquisition unit to… a moving object detection unit to… an image holding unit to… an image selection unit to… a three-dimensional position/synchronization deviation estimation unit to… a synchronization deviation holding unit to… and an output unit to…” in claim 1 (and by dependency claims 2-10).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In particular in claiming, “the camera is provided with the photographing unit, the image acquisition unit, the local photographing time acquisition unit, the moving object detection unit, and the image holding unit, while other is provided in the arithmetic device; or a configuration in which the photographing unit is provided in the camera while other is provided in the arithmetic device”, it is not clear what “other” is meant to include. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seki et al. (US 20140286537 A1) in view of King et al. (US 20110298603 A1).

Regarding claim 1, Seki et al. disclose a three-dimensional measurement apparatus in which a plurality of cameras and an arithmetic device are connected via a network (image acquisition unit 11, the time acquisition unit 13, the first calculator 17, and the second calculator 19 may be implemented by a processor such as a CPU, [0033], image acquisition unit 11 may acquire the image 1001, the image 1011, and the image 1012 through a network as long as the image acquisition unit 11 is connected to the image capturing device 1000 and the image capturing device 1010 through the network, [0039]), the three-dimensional measurement apparatus comprising: a plurality of photographing units (image capturing devices 1000, 1010, [0026], Fig. 1); an image acquisition unit to acquire an image from each of the photographing units (reference image and each of the asynchronous images, [0024], image 1001 captured by the 

To the extent the “synchronization deviation holding unit to hold the synchronization deviation” is implied but not made explicit, a second reference is provided herein.

King et al. teach a synchronization deviation holding unit to hold the synchronization deviation (The base station broadcasts a beacon with its local time to all outer nodes. These nodes receive this broadcast at the same time. Once the packet is received, they store the value, 

Seki et al. and King et al. are in the same art of traffic cameras (Seki et al., [0073]; King et al., abstract, table 3). The combination of King et al. with Seki et al. makes clear holding a synchronization deviation. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the deviation holding of King et al. with the invention of Seki et al. as this was known at the time of filing, the combination would have predictable results, and as King et al. indicate “It is important to set up initial conditions correctly to allow for the greatest accuracy in future prediction” ([0140]) and this enables “predicting a collision between two or more vehicles moving toward the collision area 12 and providing a warning to the warning signal apparatus 18a within” ([0160]), which indicate a safety benefit to using King et al. in conjunction with Seki et al. 

Regarding claim 2, Seki et al. and King et al. disclose the three-dimensional measurement apparatus according to claim 1. Seki et al. and King et al. further disclose the image selection unit selects and acquires an image based on a space evaluation value calculated from a distance between the cameras, and a time evaluation value calculated from a local 

Regarding claim 7, Seki et al. and King et al. disclose the three-dimensional measurement apparatus according to claim 1. Seki et al. further disclose a configuration of any of: a configuration in which the camera is provided with the photographing unit, the image 

Regarding claim 8, Seki et al. and King et al. disclose the three-dimensional measurement apparatus according to claim 1. Seki et al. further disclose by minimizing an objective function based on camera geometry and a motion model of a measurement target, the three-dimensional position/synchronization deviation estimation unit estimates a three-dimensional position of a measurement target, a parameter of a motion model, and a synchronization deviation between cameras (
    PNG
    media_image1.png
    68
    291
    media_image1.png
    Greyscale
; 
    PNG
    media_image2.png
    238
    490
    media_image2.png
    Greyscale
; “In order to extract the regions 1023 and 1024, images captured by a single image capturing device at different times may be used to extract a region which has changed as a result of interframe difference performed, a region with the value of the optical flow larger than a predetermined value, or an outline of a specific .

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seki et al. (US 20140286537 A1) and King et al. (US 20110298603 A1) as applied to claim 2 above, further in view of Krauss et al. (US 20170076468 A1).

Regarding claim 3, Seki et al. and King et al. disclose the three-dimensional measurement apparatus according to claim 2. Seki et al. and King et al. do not explicitly disclose the image selection unit selects and acquires an image based on a space evaluation value calculated from an estimation result of the three-dimensional position/synchronization deviation estimation unit. 

Krauss et al. teach the image selection unit selects and acquires an image based on a space evaluation value calculated from an estimation result of the three-dimensional position/synchronization deviation estimation unit (“It will be appreciated that the first image and the second image may be selected such that the time difference between t.sub.0 and t.sub.1 is in accordance, for example, with the average speed in which cars travel in gap 
120, and the distance between the locations of camera 104 and camera 112.”, [0028]).

Seki et al. and King et al. and Krauss et al. are in the same art of traffic cameras (Seki et al., [0073]; King et al., abstract, table 3; Krauss et al., [0039]). The combination of Krauss et al. with Seki et al. and King et al. enables calculating using a spacing value. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the calculation of Krauss et al. with the invention of Seki et al. and King et al. as this was known at the time of filing, the combination would have predictable results, and as Krauss et al. indicate “A Bayesian formalization of this task is disclosed, where the optimal solution is the set of object paths with the highest posterior probability given the observed data. It is shown how to efficiently approximate the maximum a posteriori solution by linear programming” ([0005]) and “The methods provide for efficient determination of the parameters without requiring significant human labor or manual input of the topology of possible paths in the gap area” ([0034]), .

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seki et al. (US 20140286537 A1) and King et al. (US 20110298603 A1) as applied to claim 1 above, further in view of Wu et al. (US 20140267733 A1).

Regarding claim 4, Seki et al. and King et al. disclose the three-dimensional measurement apparatus according to claim 1. Seki et al. and King et al. do not explicitly disclose the image selection unit selects and acquires an image based on a relationship of a common field of view between the cameras, the relationship being calculated from extrinsic and intrinsic parameters of the plurality of cameras. 

Wu et al. teach the image selection unit selects and acquires an image based on a relationship of a common field of view between the cameras, the relationship being calculated from extrinsic and intrinsic parameters of the plurality of cameras (“The diagrams from FIGS. 3A and 3B illustrate the "triangulation" problem for determining the (x,y,z) spatial coordinates of a point P 1 with two views (sensor points C 1, and C 2). As shown in FIG. 3A, the distance between the centers of the two cameras, t, the common focal length, f, and the orientation of each of the cameras, all determine the sizes of the overlapped region, FOV A and FOV B, and of the dead zone. It is well known in stereo vision that the depth of point P 1 is z=ft/d, where d is the pixel disparity of the image of P 1 on the 2 sensors (the disparity amount between the intersection of the imaging plane of camera 1 and C 1P 1 and the intersection of imaging plane of camera 2 

Seki et al. and King et al. and Wu et al. are in the same art of traffic cameras (Seki et al., [0073]; King et al., abstract, table 3; Wu et al., abstract). The combination of Wu et al. with Seki et al. and King et al. enables calculating using camera parameters. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the calculation of Wu et al. with the invention of Seki et al. and King et al. as this was known at the time of filing, the combination would have predictable results, and as Wu et al. indicate “The use of an RGB traffic camera mitigates the cost associated with a conventional stereo camera since the conventional approach requires two identical expensive primary cameras, rather than one primary and one low-cost secondary camera as proposed herein. There is also a greatly reduced computational requirement compared to conventional stereo video, which is a significant benefit in the transportation industry due to a need for real-time processing and high data rates” ([0015]) and “The described systems and methods add a low-cost RGB traffic camera (e.g., a video camera, a still camera, etc.) to complement information obtained by the speed camera, which focuses on measuring vehicle speed. Since the RGB traffic camera is low-cost and provides a broad FOV, it is more cost-effective to use it for improving the accuracy of a lower cost, single monocular camera as a speed detector as compared to using a stand-alone and more expensive stereo camera for speed estimation in addition to the RGB traffic camera for surveillance and evidentiary photo purposes. Accordingly, the described systems and methods utilize the inexpensive RGB traffic camera for improving a single camera speed measurement without sacrificing its surveillance capability” ([0016]) indicating a cost and accuracy improvement to the invention of Seki et al. and King et al. when these techniques are used together.

Claims 5 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seki et al. (US 20140286537 A1) and King et al. (US 20110298603 A1) and Wu et al. (US 20140267733 A1) as applied to claim 4 above, further in view of Curlander et al. (US 9565400 B1).

Regarding claim 5, Seki et al. and King et al. and Wu et al. disclose the three-dimensional measurement apparatus according to claim 4. Seki et al. and King et al. and Wu et al. do not explicitly disclose the image selection unit updates a relationship of a common field of view between the cameras based on a processing result of the three-dimensional position/synchronization deviation estimation unit. 

Curlander et al. teach the image selection unit updates a relationship of a common field of view between the cameras based on a processing result of the three-dimensional position/synchronization deviation estimation unit (“One model of a field of view of a imaging device may include a virtual conical or pyramidal section having an origin at a lens of the imaging device and an angle defined by a dimension of an image sensor and a focal length between the lens and the image sensor, as well as an axis of orientation defined by a roll angle, a pitch angle and a yaw angle of the lens. Such fields of view may also be determined as functions of the respective positions, focal lengths or angles of the imaging devices, and may be fixed or variable depending on the capacities of the imaging devices. For example, where an imaging device includes an optical zoom or digital zoom function and a mounting that may be panned or tilted, the field of view may be expressed in one or more variables or functions of time”, col. 12, line 60 - col. 13, line 20).

Seki et al. and King et al. and Wu et al. and Curlander et al. are in the same art of traffic cameras (Seki et al., [0073]; King et al., abstract, table 3; Wu et al., abstract; Curlander et al., col. 7, lines 35-40). The combination of Curlander et al. with Seki et al. and King et al. and Wu et al. enables calculating using a field of view. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the calculation of Curlander et al. with the invention of Seki et al. and King et al. and Wu et al. as this was known at the time of filing, the combination would have predictable results, and as Curlander et al. indicate, “As is set forth in greater detail below, the present disclosure is directed to the automatic selection of imaging devices such as cameras for use in content-based analytics. Specifically, the systems and methods are directed to determining the geographic locations and operational properties (e.g., orientations, attributes or capacities) of a plurality of imaging devices, as well as a geographic location of one or more areas or objects of interest. Upon calculating or otherwise determining a field of view or other coverage zone associated with the plurality of devices, the systems and methods disclosed herein may determine not only how many of the plurality of devices may provide views of the areas or objects of interest but also which of the plurality of devices provides a superior or preferred view. Once an imaging device or devices having the areas or objects of interest in fields of view have been identified, the content of the images captured by such devices may be analyzed to determine whether one or more such images indicate that an item is present, or that a condition, a status or an event has occurred, according to any given triggering events or metrics, or other relevant thresholds. Such triggering events, metrics, or thresholds may be associated with a recognition of a particular item or object within a field of view of an imaging device, or a movement by one or more items or objects within the field of view, or any other visually perceptible thing or action” (col. 2, lines 10-40), indicating an 

Regarding claim 10, Seki et al. and King et al. and Wu et al. and Curlander et al. disclose the three-dimensional measurement apparatus according to claim 5. Curlander et al. further teach the plurality of cameras include a moving camera whose position and orientation change, and the three-dimensional measurement apparatus further comprises a moving camera processing unit that estimates a position and an orientation of the moving camera, detects a moving object, and updates a relationship of a common field of view among the plurality of cameras from an image photographed by the moving camera (“a digital camera may be provided with one or more motors and/or controllers for manually or automatically operating one or more of the components, or for reorienting the axis or direction of the cameras, i.e., by panning or tilting such cameras. Panning a camera may cause a rotation within a horizontal axis or about a vertical axis (e.g., a yaw), while tilting a camera may cause a rotation within a vertical plane or about a horizontal axis (e.g., a pitch). Additionally, a camera may be rolled, or rotated about its axis of rotation, and within a plane that is perpendicular to the axis of rotation and substantially parallel to a field of view of the camera”, col. 4, lines 20-40, change in state or motion of the imaging devices, or of the object or the area of interest, and may be used to identify imaging devices, and pixels of images captured by such imaging devices, in which the object or area of interest may be found, col. 7, lines 1-15, “Such fields of view may also be determined as functions of the respective positions, focal lengths or angles of the imaging devices, and may be fixed or variable depending on the capacities of the imaging devices. For example, where an imaging device includes an optical zoom or digital zoom function and a mounting that may be .

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seki et al. (US 20140286537 A1) and King et al. (US 20110298603 A1) as applied to claim 1 above, further in view of Tibbitts et al. (US 20130084847 A1).

Regarding claim 6, Seki et al. and King et al. disclose the three-dimensional measurement apparatus according to claim 1. Seki et al. and King et al. do not explicitly disclose the image selection unit determines that a moving object is not detected when the image holding unit is not updated for a certain time, and selects and acquires more images than images when a moving object is detected. 

Tibbitts et al. teach the image selection unit determines that a moving object is not detected when the image holding unit is not updated for a certain time, and selects and acquires more images than images when a moving object is detected (“If the detect traffic option (as determined in step 440) is set in the vehicle motion sensor 305, then the logical combination would prevent intermittent use of CMD 25 services during traffic stoplights, or in stop-and-go congested traffic whereby the vehicle motion sensor 305 would continuously report the vehicle 15 is in operation until it is no longer moving. Recent motion is calculated (step 445) by continually updating a time variable each time the vehicle motion sensor 305 determines that the vehicle is in motion 415 as the difference between the current time and the vehicle last moved time. If the vehicle speed (as determined in step 405) is below the threshold (step 410) and the detect traffic option (as determined in step 440) is on, and the vehicle 15 has not 

Seki et al. and King et al. and Tibbitts et al. are in the same art of traffic cameras (Seki et al., [0073]; King et al., abstract, table 3; Tibbitts et al., [0120]). The combination of Tibbitts et al. with Seki et al. and King et al. enables updating an image in the holding unit when appropriate. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the updating of Tibbitts et al. with the invention of Seki et al. and King et al. as this was known at the time of filing, the combination would have predictable results, and as Tibbitts et al. indicate “Such a network-based method and system can provide advantages over other arrangements which exclusively rely on software in the mobile communication device (which could be compromised) and/or on a wireless Bluetooth connection directly to the device” ([0014]) and “This information can then be used for various other commercial purposes other than controlling potentially distracting electronic devices, such as improving insurance company performance by knowing the identity of drivers, or by associating particular safe or unsafe driving practices with specific drivers, or for commercial customers, identifying the drivers of a vehicle and or identifying safe or unsafe driving practices of a specific driver” ([0027]) which expands the potential applications of the invention of Seki et al. and King et al..

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seki et al. (US 20140286537 A1) and King et al. (US 20110298603 A1) as applied to claim 1 above, further in view of Ofek et al. (US 20120062748 A1).

Regarding claim 9, Seki et al. and King et al. disclose the three-dimensional measurement apparatus according to claim 1. Seki et al. and King et al. further imply the output unit displays, on a two-dimensional or three-dimensional map, a position and an orientation of the camera, the image selected by the image selection unit, a three-dimensional position of a measurement target and a parameter of a motion model estimated by the three-dimensional position/synchronization deviation estimation unit (Seki, sensor configuration shown in Fig. 13; King, The situational alert system 114 can produce flashing lights on the vehicle's dash, a warning buzzer, information on a displayed map, and/or a voice that is broadcasted via the vehicle's sound system and/or other method to warn the driver of the imminent collision so that action can be taken to avoid same, [0159]) but do not explicitly disclose this limitation.

Ofek et al. teach the output unit displays, on a two-dimensional or three-dimensional map, a position and an orientation of the camera, the image selected by the image selection unit, a three-dimensional position of a measurement target and a parameter of a motion model estimated by the three-dimensional position/synchronization deviation estimation unit (real-time images of motor vehicle traffic in a particular location, typically through video cameras that are communicationally coupled to a larger network of computing devices, traffic cameras mounted and positioned in such a manner to provide a vantage point in a particular direction of an important road or other thoroughfare, a website can display a map with the positions of traffic cameras indicated via appropriate icons, selection of such icons, or other indicators, can result in the presentation of the raw traffic camera image feed, often within a sub window or other like independent user interface element, [0003], processing performed by the map server computing device 120 can account for such changes in the orientation of the traffic 


Seki et al. and King et al. and Ofek et al. are in the same art of traffic cameras (Seki et al., [0073]; King et al., abstract, table 3; Ofek et al., [0005]). The combination of Ofek et al. with Seki et al. and King et al. enables displaying relevant information on a map. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the display of Ofek et al. with the invention of Seki et al. and King et al. as this was known at the time of filing, the combination would have predictable results, and as Ofek et al. indicate “with the contextual 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M ENTEZARI HAUSMANN whose telephone number is (571)270-5084.  The examiner can normally be reached on 10-7 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VINCENT M RUDOLPH can be reached on (571)272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/MICHELLE M ENTEZARI/Primary Examiner, Art Unit 2661